Order entered October 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00973-CV

                             STATE FAIR OF TEXAS, Appellant

                                                 V.

                                 RIGGS & RAY, P.C., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-04484

                                             ORDER
       As in many other recent cases in which clerk’s records have been filed, the Court has

again received a clerk’s record from the district clerk’s office that includes only the first page of

the trial court’s judgment. Additionally, it fails to include the subsequent pages which are

necessary for this Court to determine whether the trial court has rendered a final judgment and

whether this Court has jurisdiction over the appeal. Accordingly, we ORDER Felicia Pitre,

District Clerk of Dallas County Texas, to file within three (3) days of the date of this order a

supplemental clerk’s record including all pages of the trial court’s August 13, 2015 Final Order

on Defendant’s Motion to Dismiss Pursuant to the Texas Citizens Participation Act.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE